                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         DOCKET NO. 3:05-cr-00402-FDW-CH
 UNITED STATES OF AMERICA,                    )
                                              )
 vs.                                          )
                                              )
 RAYMOND ANTHONY LONDON,                      )                     ORDER
                                              )
        Defendant.                            )
                                              )



       THIS MATTER is before the Court on Defendant’s pro se Motion to Reduce Sentence

under the First Step Act of 2018 (Doc. No. 183), Motions for Appointment of Counsel (Doc. Nos.

184-87), and Motion for Compassionate Release (Doc. No. 188).

       The Court hereby ORDERS the Government to respond to Defendant’s Motion for

Reduced Sentence under the First Step Act and Motion for Compassionate Release. (Doc. Nos.

183, 188). The Government shall have thirty (30) days from the date of this Order to file its

response with the Court. The Government shall advise the United States Probation Office if the

Government believes a supplemental Presentence Investigation Report will be required.

       With respect to the Motion to Appoint Counsel, criminal defendants have no right to

counsel beyond their first appeal. E.g., United States v. Kenny, No. 3:01-cr-00185-FDW, 2020

WL 2094116, at *1 (W.D.N.C. Apr. 30, 2020); United States v. Ismel, No. 3:94-CR-00008-1, 2012

WL 113392, at *1 (W.D. Va. Jan. 13, 2012).          Defendant has not shown extraordinary

circumstances warranting the appointment of counsel at this time. The Motions (Doc. Nos. 184-

87) are therefore DENIED.

       IT IS THEREFORE ORDERED:
                                              1



       Case 3:05-cr-00402-FDW-CH Document 189 Filed 11/02/20 Page 1 of 2
1. The Government must respond to the Defendant’s Motions for Compassionate Release

   and Motion for Reduction of Sentence under the First Step Act of 2018 (Doc. Nos. 183,

   188) within thirty (30) days; and

2. Defendant’s Motions to Appoint Counsel (Doc. Nos. 184-87) are DENIED.



IT IS SO ORDERED.

                             Signed: November 2, 2020




                                        2



Case 3:05-cr-00402-FDW-CH Document 189 Filed 11/02/20 Page 2 of 2
